104 F.3d 363
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Ricky ASHLEY, Appellant,v.A. MASSEY, CO Officer, Cummins Unit, Arkansas Department ofCorrection;  Sgt. Dean, Cummins Unit, ArkansasDepartment of Correction, Appellees.
No. 95-4139.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 20, 1996.Decided Dec. 26, 1996.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Ricky Ashley, an Arkansas inmate, appeals from the district court's1 entry of judgment upon a jury verdict in defendants' favor on his 42 U.S.C. § 1983 claim.  Ashley challenges the district court's admission of certain testimony.  Having carefully reviewed the record, including the trial transcript and the parties' briefs, we conclude the district court did not abuse its discretion in admitting the testimony at issue.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Henry Woods, United States District Judge for the Eastern District of Arkansas